EXHIBIT 10.40

CONSULTING OPTION AGREEMENT




This Consulting Option Agreement, (this “Consulting Option Agreement”), is
hereby made and entered into this 18th day of December 2009, (the “Execution
Date”), by and among:




Tanaka Kikinzoku Kogyo Kabushiki Kaisha, (“TKK”), a company incorporated under
the laws of Japan with its registered offices located at Tokyo Building 22F,
7-3, Marunouchi 2-chome, Chiyoda-ku, Tokyo 100-6422, Japan,




Dr. Stephen Golden, (“Golden”), a citizen of the United States of America
residing at ________________________________ United States of America, and




Catalytic Solutions, Inc., (“CSI”), a company incorporated under the laws of the
State of California, USA, with its registered offices located at 4567 Telephone
Road, Suite 206, Ventura, California 93003, United State of America.




WITNESSETH




WHEREAS, Tanaka Holdings Kabushiki Kaisha, (“TKK/THD”), a company incorporated
under the laws of Japan, (originally doing business under the corporate name
“Tanaka Kikinzoku Kogyo Kabushiki Kaisha”), and CSI executed that certain
Purchase and Sale Agreement dated as of December 22, 2008, (as amended by that
certain Amendment to Purchase and Sale Agreement also executed by TKK/THD and
CSI dated as of December 22, 2008, the “First Purchase and Sale Agreement”),
pursuant to which TKK/THD purchased from CSI certain shares of stock in the
Japanese corporation TC Catalyst, Inc., (“TC Catalyst”), and certain rights to
technology relating to catalyst for heavy duty use, (as further described below,
the “HDU Technology”); and




WHEREAS, TKK/THD established a wholly-owned subsidiary under the name of “Tanaka
Kikinzoku Kogyo Kabushiki Kaisha,” (the party “TKK” to this Consulting
Agreement), and transferred to TKK all of its interests in the rights to the HDU
Technology purchased from CSI under the Second Purchase and Sale Agreement; and




WHEREAS, TKK and CSI have executed that certain Second Purchase and Sale
Agreement dated as of even date herewith, (the “Second Purchase and Sale
Agreement”), pursuant to which TKK will purchase additional shares of TC
Catalyst and certain rights to technology relating to three-way catalysts for
light vehicle use, (as further described below, the “LVA Technology”); and





1







--------------------------------------------------------------------------------

WHEREAS, TKK/THD, TKK, CSI and TC Catalyst have executed that certain New
Shareholders Agreement dated as of even date herewith, (the “New Shareholders
Agreement”), with respect to the shareholdings of TKK and CSI in TC Catalyst and
other related matters; and




WHEREAS, CSI is obligated to transfer to TKK the trade secrets, know-how and
other proprietary information relating to the HDU Technology and the LVA
Technology, (the “Technical Know-how”), pursuant to the First Purchase and Sale
Agreement and the Second Purchase and Sale Agreement; and




WHEREAS, Golden is the Chief Operating Officer of CSI and possesses an
understanding of and technical expertise in the Technical Know-how, and is
willing to provide the consulting services more fully described herein relating
to such Technical Know-how to TKK under the circumstances set forth herein, in
accordance with the terms and conditions of this Consulting Agreement,




NOW, THEREFORE, each of TKK, Golden and CSI, (each, a “Party” and collectively,
the “Parties”), hereby agrees to abide in good faith with each of the following
terms and conditions.




Article 1.

Definitions




Each capitalized term used in this Consulting Option Agreement, (including,
without limitation, the terms HDU Technology and LVA Technology), shall, unless
otherwise specifically defined herein, have the meaning assigned to each such
term in accordance with the New Shareholders Agreement, the First Purchase and
Sale Agreement or the Second Purchase and Sale Agreement, as applicable.




Article 2.

Consulting Option

2.1

In consideration of the various transactions among the Parties as described
hereinabove, in the event CSI (i) commences proceedings, or has proceedings
commenced against it, for bankruptcy, corporate restructuring, liquidation,
dissolution or the like, or ceases to do business for any other reason, and, as
a result thereof, fails to fulfill its obligations with respect to the transfer
to TKK of any Technical Know-how, in the reasonable determination of TKK, or
(ii) Golden ceases to be employed at CSI for any reason, and no other personnel
of CSI are capable of fully transferring the Technical Know-how to TKK as
contemplated under the First Purchase and Sale Agreement and/or the Second
Purchase and Sale Agreement, as applicable, Golden hereby grants to, and TKK
shall have, the option during the effective term of this Consulting Option
Agreement, exercisable by TKK in such event in the sole discretion of TKK, to
require Golden to execute and





2







--------------------------------------------------------------------------------

perform the Golden Consulting Agreement in the form attached hereto as
Attachment 1, (the “Golden Consulting Agreement”), which Attachment 1 shall be
deemed incorporated herein and made a part of this Consulting Option Agreement.

2.2

CSI hereby represents and warrants that it has appropriately reviewed the Golden
Consulting Agreement and the obligations of Golden contained therein; that it
has considered all related conflict of interests and confidentiality matters
relating to this Consulting Option Agreement and the Golden Consulting Agreement
and the possible performance by Golden of his obligations thereunder in the
event TKK requires Golden to execute and perform the same; that its Board of
Directors has passed all resolutions and provided all consents that may be
required for CSI and Golden to execute this Consulting Option Agreement and to
allow Golden to execute the Golden Consulting Agreement, in either case with
TKK; and that CSI has no, and shall make no future, objections or claims against
TKK with respect to this Consulting Option Agreement, the Golden Consulting
Agreement or the performance of CSI and/or Golden under either agreement.

 

Article 3.

Term of Agreement




This Consulting Option Agreement shall remain in effect for a period of four
years from the Execution Date.




Article 4.

Governing Law and Resolution of Disputes




This Consulting Option Agreement shall be governed by and interpreted in
accordance with the laws of Japan.

-

-

-

-

-

-

-

[This portion of this page intentionally left blank.]

-

-

-

-

-

-

-





3







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of TKK and CSI has caused its duly authorized
representative to execute, and Golden has executed, this Consulting Option
Agreement with effect from the Execution Date.







Tanaka Kikinzoku Kogyo Kabushiki Kaisha







/s/ Hideya Okamoto

   

Name:

Hideya Okamoto

Title:   Representative Director and President







Dr. Stephen Golden










/s/ S.J. Golden







Catalytic Solutions, Inc.










/s/ Charles F. Call

  

Name:  Charles F. Call

Title:    Chief Executive Officer





4







--------------------------------------------------------------------------------




Attachment 1

Golden Consulting Agreement







GOLDEN CONSULTING AGREEMENT




This Golden Consulting Agreement, (this “Consulting Agreement”), is hereby is
hereby made and entered into this __th day of __________ 20__, (the “Execution
Date”), by and between:




Tanaka Kikinzoku Kogyo Kabushiki Kaisha, (“TKK”), a company incorporated under
the laws of Japan with its registered offices located at Tokyo Building 22F,
7-3, Marunouchi 2-chome, Chiyoda-ku, Tokyo 100-6422, Japan




and




Dr. Stephen Golden, (“Golden”), a citizen of the United States of America
residing at ______________________________________, California, USA




WITNESSETH




WHEREAS, TKK, Golden and Catalytic Solutions, Inc., (“CSI”), a company
incorporated under the laws of the State of California, USA have executed that
certain Consulting Option Agreement dated as of December 18, 2009, (the
“Consulting Option Agreement”), pursuant to which Golden granted TKK, with the
consent and approval of CSI, an option exercisable by TKK under certain
conditions, to required Golden to perform for TKK certain consulting services;
and




WHEREAS, TKK has determined to exercise its option pursuant to Article 2.1 of
the Consulting Option Agreement, and desires that Golden perform the consulting
services as set forth herein, in accordance with the terms and conditions of
this Consulting Option Agreement, and Golden agrees to perform such consulting
services,




NOW, THEREFORE, each of TKK and Golden, (each, a “Party” and collectively, the
“Parties”), hereby agrees to abide in good faith with each of the following
terms and conditions.




Article 1.

Definitions








5







--------------------------------------------------------------------------------

Each capitalized term used in this Golden Consulting Agreement shall, unless
otherwise specifically defined herein, have the meaning assigned to each such
term in accordance with the Consulting Option Agreement.




Article 2

Consulting Services

2.1

Golden shall provide up to an equivalent of sixty (60) days of consulting
services, as further described in Article 2.3 below, on behalf and at the
request of TKK during the six-month period commencing on the Execution Date,
(the “Initial Consulting Period”).  

2.2

TKK shall pay to Golden as the total fee for the consulting services described
in this Article 2.1 during the Initial Consulting Period, subject to additional
payments pursuant to Article 2.6 below, US$60,000, (the “Base Fee”), payable as
set forth in Article 3.  TKK shall pay the Base Fee to Golden during the Initial
Consulting Period, by bank transfer to the bank account designated by Golden, as
follows; US$10,000 on or prior to the 10th of each of the six calendar months
during the Initial Consulting Period.

2.3

The consulting services shall consist of the training by Golden of personnel
designated by TKK, (“TKK Personnel”), the participation by Golden in technical
discussions with TKK Personnel, the timely preparation and submission of written
answers to questions or written reports, and such other consulting and
assistance as may be requested by TKK, all with respect to, and limited to, the
Technical Know-how.

2.4

TKK shall reimburse Golden for out-of-pocket expenses relating to mailing and
long-distance phone call expenses, and such other expenses as may be agreed upon
by the Parties, as invoiced to TKK by Golden from time to time.

2.5

During the Initial Consulting Period, TKK may request Golden to travel to Japan
on one or more occasions for a total of thirty (30) days, including travel time,
in order to perform the consulting services hereunder, in which case TKK and
Golden shall consult to determine mutually available timing for such travel and
in which case TKK shall reimburse, (or pay directly) all out-of-pocket costs and
expenses relating to such travel.

2.6

In the event TKK requests that Golden perform, and Golden agrees to perform,
during the Initial Consulting Period, consulting services in excess of the
equivalent of sixty (60) days of consulting services as set forth in Article 2.1
above, TKK shall pay to Golden in addition to the Base Fee, for each such
additional day of consulting services, US$1,000 per day, (the “Per Diem Fee”).
 The total amount of Per Diem Fees shall be paid to Golden within ten business
days from the last day of the Initial Consulting Period.




Article 3.

Extended Term





6







--------------------------------------------------------------------------------



 

3.1

In the event TKK determines, in its reasonable discretion, that the transfer of
all Technical Know-how, as originally required of CSI pursuant to the First
Purchase and Sale Agreement and/or the Second Purchase and Sale Agreement, has
not been completed at the end of the Initial Consulting Period, TKK shall have
the option to extend the term of this Golden Consulting Agreement on the basis
of the terms and conditions as set forth hereinabove, for an additional
six-month period, or for such shorter period as may be agreed upon by TKK and
Golden, (the “Extended Period”).

3.2

TKK shall pay to Golden during the term of the Extended Period the Per Diem Fee
for each day or equivalent of one day of consulting services performed by
Golden, together with such out-of-pocket expenses as set forth in Article 2.4
and Article 2.5 above; provided, however, that Golden and TKK shall consult in
good faith and agree upon any travel to Japan during such Extended Period.

3.3

Payment to Golden of the fees for consulting services performed by Golden during
any such extended period shall be determined by Golden and TKK through
consultations in good faith.




Article 4.

Governing Law




This Golden Consulting Agreement shall be governed by and interpreted in
accordance with the laws of Japan.







IN WITNESS WHEREOF, TKK has caused its duly authorized representative to
execute, and Golden has executed, this Golden Consulting Agreement with effect
from the Execution Date.




Tanaka Kikinzoku Kogyo Kabushiki Kaisha







_________________________     

Name:

Title:   







Dr. Stephen Golden







_________________________   








7





